Mr. Justice Yerger
delivered the opinion of the court.
This was an application for a mandamus to compel the treasurer to pay the plaintiff in error the amount of two “ coupons ” of interest on bonds issued by the State on account of the Planters Bank.
The claim was made under the act of March 4,1848, entitled “ An act to provide for the payment of the Planters Bank bonds and coupons issued by the State,” &c. That act appropriated the sinking fund then in the State treasury, and whatever of said fund might afterwards come into the treasury, to the payment of the coupons for interest issued by the State on account of the Planters Bank. The third section provides that no *470coupon shall be paid, unless the same is presented attached to the bond, and cut from the bond by the State treasurer. It is contended by the treasurer, that he by law cannot make payment out of the sinking fund for the purposes specified in the act, without the warrant of the auditor.
Upon looking at the act itself, it would seem to be a reasonable inference, that the legislature did not intend to compel the party claiming under this act to apply for a warrant from the auditor, before he could demand payment of the treasurer. He is required to present the coupon attached to the bond, and the treasurer, on paying, is required to cut the same from the bond; and it would seem that the coupon would be a sufficient warrant to justify payment. But the act does not expressly declare that payment shall be made, without warrant from the auditor. And according to the act of March 2,1833, it is made “ unlawful for the treasurer to pay or receive any money on account of the State, but on the warrant or certificate of the auditor of public accounts, unless in a case where any future act of the legislature shall in express words, and not by implication, inference, or construction only, declare that in that case it is to be understood as the intention of the legislature, that the claim specified by such act shall not be audited in the regular course.” Hutch. Code, 397.
This act is continued in force by the act of February, 1844. Hutch. Code, 403. Although by implication we may infer, that the legislature intended to dispense with a warrant in this case, yet as the act does not in express words do so, we think the treasurer was justified in refusing to pay, without the auditor’s warrant. There was not, in our opinion, any error in the court below refusing to allow the mandamus against the treasurer, and we affirm the judgment.
Judgment affirmed.